Stephens, J.
1. Under section 507 of the Political Code of 1910, the proper county authorities may, without a recommendation of the grand jury, levy a tax upon the taxable property of the county, in an amount equal to 100 per cent, of the State tax for the current year. Wright v. Central of Georgia Ry. Co., 36 Ga. App. 382 (137 S. E. 93) and cit. It follows therefore that a tax levy of $2.75 per thousand made by the county authorities, without a recommendation of a. grand jury, for the purpose of paying the accumulated indebtedness of the county, is legal, being within 100 per cent, of the State tax for the current year, which is $5 per thousand.
2. Under the Political Code of 1910, §§ 508, 510, the proper county authorities, may, in addition to the levy authorized under § 507, levy upon *764the taxable property of the county a tax “for county purposes” (which includes the current expenses of the county, as held' in S. A. L. R. Co. v. Wright, 157 Ga. 722, 122 S. E. 35), in an amount not hin excess of 50 per cent, of the State tax for the current year, without a recommendation of the grand jury, where the grand jury of the spring term lias adjourned before the adjournment of court, and without having made a r-eeommendation. It follows therefore that a tax levy made by the county authorities in the sum of $2.50 per $1,000 is equal to 50 per cent, of the State tax for the current year where the State tax for that year is $5 per $1,000, and, when made for the purpose of paying the current expenses of the county, is a legal levy, where the grand jury for the spring term of court had adjourned before the adjournment of court without making a recommendation.
Decided February 28, 1928.
3. Where, as indicated above, the levies were lawful when made without a recommendation of the grand jury, it was not essential to the validity of any of the levies so made that a statement of the financial condition of the county, and of the amount of tax required to discharge the county liabilities for the current year, was presented to the foreman of the grand jury, as prescribed in section 509 of the Political Code of 1910.
4 A tax levy made by a county under the authority of § 696 of the Political Code of 1910, for the purpose of obtaining revenue to pay “the salaries and wages, and for working, improving, and repairing the public roads,” as in this section set forth, is a special tax authorized by a special statutory enactment of the year 1891 (Acts 1890-91, vol. 1, p. 135), and since the adoption of sections 507, 508, and 510 of the Political Code of 1910, and is by the terms of the act of 1S91 authorized as “a tax additional to any now authorized by law,” and is therefore a tax additional to the tax authorized under these latter named code sections. It therefore follows that the tax authorized under Code section 696 may be levied over and above and, in addition to the tax levies authorized under sections 507, 508, and 510 of the Political Code of 1910, and is nqt limited by the provisions of these latter sections. Central of Ga. Ry. Co. v. Wright, 165 Ga. 1 (139 S. E. 890).
5. A tax levy by a county of “$2.00 per thousand . . for county purposes, as provided in section 696 of the Civil Code of 1910,” is, by reference to the code section, sufficiently specific, even assuming that the provisions of section 514 of the Political Code of 1910, which provides for specificalness in county tax levies, applies to the levy of the special tax provided for under section 696 of the Political Code of 1910.
6. Upon the trial of an issue made by an affidavit of illegality filed by a taxpayer to a levy of an execution issued against affiant for the collection of county taxes, the court,' under the above rulings, did not err in finding against the' affiant under the agreed statement of facts.
7. See further, in this connection, Central of Ga. Ry. Co. v. Wright, 165 Ga. 631 (141 S. E. .. .).

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.

Harris, Harris & Popper, for plaintiff in error.
J. O. Barron, contra.